Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 22 is objected to because: “of single reflector” should be “of a single reflector.”
Claim 29 is objected to because: “wherein lobe peak 1” and “wherein lobe peak 2” should be “wherein a lobe peak 1” and “wherein a lobe peak 2.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re 1-52: in claim 1:
In parts iii)-iv) the claim refers to “the input face” when it should be “the single input face”;
On the second to last line, “the output face” lacks antecedent basis and has been read “an output face”;
The claim ends with an extra period.

Re 4: “the width” lacks antecedent basis and has been read as “a width.”
Re 18: on line 1 “either inner face” should be “either the inner face.”
Re 19: on lines 1 and 3 “when surface features” should be “when the surface features.”
Re 30-32: “the two lobe peaks” should be “the two lobe peaks of the bi-lobed light distribution.”
Re 33-34: “the light distribution” should be “the bi-lobed light distribution.”
Re 35-36:  “the adjacent face” lacks antecedent basis and it is unclear which face this refers to as both the “inner and outer” faces are defined as “adjacent to the input face”; it has been read as “either the inner or outer face.”
Re 40-42: in claim 40, “the lighting distribution” should be “a lighting distribution”
Re 41-42: the claims end with a qualifier “becomes narrower/rounder” but it is unclear what this refers to, it is understood as compared to “the bi-lobed light distribution.”
	Re 43-44: these claims are exact copies of claims 38-39.
	Re 45: “reflector” lacks antecedent basis; Examiner reads the claim as depending from claim 22.
	Re 51-52: these claims are exact copies of each other; “the LED board” lacks antecedent basis; and “the light guide input face” should be “the single input face.”

Re 53-67: in claim 1:
In parts iii)-iv) the claim refers to “the input face” when it should be “the single input face”;
On the second to last line, “the output face” lacks antecedent basis and has been read “an output face.”

Re 54: “the lighting fixture” should be “the light fixture.”

Re 60-61: in both claims on line 2 “a lighting fixture housing” should be “the light fixture housing.”

Re 64: “the lighting distribution” on both lines should be “a lighting distribution.”

Allowable Subject Matter
Claims 1-67 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter. In combination with the other limitations nothing in the prior art of record teaches, suggests, or discloses:
Re 1-52: in claim 1, “A lighting module comprising; a) a lighting module housing; b) a light guide comprising; i) an optically transmissive bulk material with dispersed regions of optically transmissive solid material within the bulk material wherein refractive index of the dispersed regions is different than the refractive index of the bulk matrix material, ii) a single input face, iii) an opposing face non-adj acent to the input face, iv) an inner face adjacent to the input face, v) an outer face adjacent to the input face; c) a light source inputting light into the single input face of the light guide; d) a first reflective surface positioned external of the light guide and proximate to the light guide inner face wherein light exiting the light guide inner face is reflected back into the light guide from the first reflective surface; e) a second reflective surface positioned external of the light guide and proximate to the light guide opposing face wherein light exiting the light guide opposing face is reflected from the second reflective surface; wherein the light output from the lighting module is a bi-lobed light distribution exiting from the outer face wherein each lobe is angularly oriented in a non-normal direction with respect to the output face of the module and at least one lobe has a greater peak intensity than the lighting module output intensity normal to the outer face.”

Re 53-67: in claim 53, “A light fixture comprising; a) a light fixture housing; b) a lighting module comprising; i) a lighting module housing ii) a light guide comprising a) an optically transmissive bulk material with dispersed regions of optically transmissive solid material within the bulk material wherein refractive index of the dispersed regions is different than the refractive index of the bulk matrix material, b) a single input face, c) an opposing face non-adj acent to the input face, d) an inner face adjacent to the input face, e) an outer face adjacent to the input face; iii) a light source inputting light into the single input face of the light guide; iv) a first reflective surface positioned external of the light guide and proximate to the light guide inner face wherein light exiting the light guide inner face is reflected back into the light guide from the first reflective surface; v) a second reflective surface positioned external of the light guide and proximate to the light guide opposing face wherein light exiting the light guide opposing face is reflected from the second reflective surface; wherein the light output from the light fixture is a bi-lobed light distribution exiting from the outer face wherein each lobe is oriented in a non-normal direction to the output face of the fixture and at least one lobe has a greater peak intensity than the intensity at the normal.”

Conclusion
Relevant prior art not specifically relied upon but considered relevant that, broadly speaking, teaches luminaires with various lighting distributions: US-7991257-B1; US-8033706-B1; US-8953926-B1; US-8430548-B1; US-7665865-B1; US-10436969-B2 US-20180329129-A1; US-20180188442-A1; US-20180267228-A1; US-20190041318-A1; US-20180231708-A1; US-20150177439-A1; US-20140126236-A1; US-20130181246-A1; US-20120163024-A1; US-20080266879-A1; US-20060227546-A1; US-20120287674-A1; US-20170123134-A1; US-20030210222-A1; US-20150049511-A1; US-20160329020-A1; US-20160047969-A1; US-20140211495-A1; US-20130208495-A1; US-20170097448-A1; US-20170153007-A1; US-20180284339-A1; US-20150029717-A1; US-20120236595-A1; US-20080278943-A1; US-20130258709-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA; CANADA) or 571-272-1000.

GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875